816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry PARNELL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 86-3746.
United States Court of Appeals, Sixth Circuit.
April 22, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit, and upon examination of the record we conclude that no oral argument is necessary.


2
Appellant's motion to proceed in forma pauperis is granted, and for the reasons stated by the district court in its order of July 25, 1986, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.